                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

ROBERT FORREST GREEN, SR.,                    )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )      Case No. CIV-17-510-D
                                              )
CITY OF NORMAN,                               )
                                              )
                       Defendant.             )


                                           ORDER

       Before the Court is Defendant’s Motion to Stay [Doc. No. 61], which invokes the

federal abstention doctrine of Colorado River Water Conservation District v. United States,

424 U.S. 800 (1976), to delay a jury trial set on the Court’s January 8, 2019 docket pending

the completion of a state court appeal.     Plaintiff has timely opposed the Motion, which is

fully briefed. 1

       This case concerns Plaintiff Robert Forrest Green, Sr.’s claim that Defendant City

of Norman terminated his 30-year employment in its utilities department in violation of the

Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 101 et seq. 2 The related

state court case is an action by a labor union and Plaintiff to confirm an arbitrator’s award

finding that Defendant lacked just cause for discharging Plaintiff – as required by the

collective bargaining agreement governing his municipal employment – and ordering



       1
           Plaintiff filed a response brief [Doc. No. 62], and Defendant replied [Doc. No. 67].
       2
        The factual and procedural background of the case appears in the Order of August 15,
2018 [Doc. No. 33], denying Defendant’s motion for summary judgment.
Plaintiff’s reinstatement with back pay and restored benefits. A state district court vacated

the arbitrator’s decision and award; the Oklahoma Court of Civil Appeals issued an opinion

affirming the district court but remanding the case with instructions to remit the matter to

the arbitrator to resolve the issue of progressive discipline; and the Oklahoma Supreme

Court has granted certiorari review, which is fully briefed but remains pending.

       The question presented by Defendant’s Motion is whether the Court should abstain

from conducting a jury trial of this action based on the Colorado River doctrine. 3           This

abstention doctrine controls when deciding whether a district court should stay or dismiss

a federal case pending the resolution of a parallel state court proceeding.        See Rienhardt

v. Kelly, 164 F.3d 1296, 1302 (10th Cir. 1999).       The doctrine rests on a desire for judicial

economy, not from constitutional concerns about federal-state comity, and requires a

determination that “there exist ‘exceptional circumstances, the clearest of justifications,

that can suffice under Colorado River to justify the surrender of jurisdiction.’”      Id. at 1303

(quoting Moses H. Cone Mem’l Hosp. v. Mercury Const. Corp., 460 U.S. 1, 25-26 (1983),

emphasis omitted).     Under this doctrine, federal courts have the power to refrain from

hearing cases that are duplicative of a pending state court proceeding; “the avoidance of

duplicative litigation . . . is at the core of the Colorado River doctrine.”    D.A. Osguthorpe

Family P’ship v. ASC Utah, Inc., 705 F.3d 1223, 1233 (10th Cir. 2013).



       3
         In its reply brief, Defendant seeks to expand its Motion by arguing that, even if Colorado
River does not apply, the Court should stay the case in an exercise of its inherent authority to
manage its docket. See Def.’s Reply Br. at 8 (citing Landis v. N. Am. Co., 299 U.S. 248, 254
(1936)). The Court declines to consider new matter that is beyond the scope of the issues raised
by Defendant’s Motion.

                                                2
       In deciding the application of the Colorado River doctrine, a threshold issue is

whether the state and federal actions are parallel.   United States v. City of Las Cruces, 289

F.3d 1170, 1182 (10th Cir. 2002).     “[E]xact identity of parties and issues is not required.”

Id. Instead, state and federal suits are parallel “if substantially the same parties litigate

substantially the same issues.”     Fox v. Maulding, 16 F.3d 1079, 1081 (10th Cir. 1994)

(internal quotation omitted).

       Upon consideration of Defendant’s Motion and the existing record, the Court finds

that this case is not parallel to the state court case regarding Defendant’s termination of

Plaintiff’s employment. This case concerns Plaintiff’s federal claim that his termination

violated the ADEA; this claim was not raised in the union grievance or arbitration, was not

addressed by the arbitrator, and was not presented to the state courts.   The state court case

concerns a claim that Plaintiff was wrongfully discharged in violation of the collective

bargaining agreement and, more precisely, that the arbitration award in his favor should be

confirmed.    Although Plaintiff asserts in both cases that Defendant wrongly terminated

his employment, the two cases do not involve the same claims or substantive issues.

       Defendant argues that the issues in the two cases are sufficiently similar because

“both cases arise out of the appropriate level of discipline that may be imposed on Plaintiff

for [alleged misconduct].”      See Def.’s Mot. at 4. Stated differently, Defendant asserts

that both actions “arise out of the same transaction – i.e., the misconduct committed by

Plaintiff.” See Def.’s Reply Br. at 3, 5.    Neither assertion is entirely correct.   Although

both cases involve a factual question of whether Plaintiff engaged in serious misconduct

warranting discharge (because that is Defendant’s stated reason for terminating Plaintiff),

                                               3
the question plays a subordinate role in this case to resolve the overarching question of

whether Defendant’s decision was motivated by age discrimination.            And the question is

not directly presented in the state court case at all; the state courts are not called to

determine the correctness of the arbitrator’s finding on this issue. 4

       No party presents any legal authority for the proposition that the arbitrator’s

decision binds this Court or controls any finding by the jury in this case. 5          Defendant

instead argues that the arbitrator’s decision (if confirmed by the supreme court) could have

a preclusive effect on recoverable remedies, such as reinstatement and backpay.                See

Def.’s Reply Br. at 5.     Although it is true Plaintiff’s alternative claims in the two cases

involve duplicative remedies, additional remedies may be available to Plaintiff if he

prevails in this case.   In addition to reinstatement and backpay, the ADEA authorizes an

award of liquidated damages upon proof of a willful violation and recovery of a reasonable

attorney’s fee. See 29 U.S.C. § 626(b).       Thus, while there may be some overlap between

Plaintiff’s state and federal cases based on his termination, the Court finds that Defendant

has failed to show the existence of parallel actions to which the Colorado River doctrine

applies.

       Further, if Defendant were able to make this threshold showing, the Court is not

persuaded that proper circumstances for federal abstention exist.        The Supreme Court has


       4
           Judicial review is limited to determining whether the arbitrator exceeded his authority.
See Am. Fed’n of State, Cty. & Mun. Emps., Local 2875 v. City of Norman, No. 114,640, slip op.
at 8 (Okla. Civ. App. Sept. 16, 2016), cert. granted (Mar. 27, 2017).

       5
          The parties simply disagree about whether the arbitrator’s decision is admissible
evidence. See Def.’s Mot. In Limine [Doc. No. 51] at 4-5; Pl.’s Resp. Br. [Doc. No. 54] at 11-15.

                                                4
identified four factors to consider in determining whether to invoke the Colorado River

doctrine:   “(1) whether the state or federal court first assumed jurisdiction over the same

res; (2) ‘the inconvenience of the federal forum’; (3) ‘the desirability of avoiding piecemeal

litigation’; and (4) ‘the order in which jurisdiction was obtained by the concurrent

forums.’”    Osguthorpe, 705 F. 3d at 1234 (quoting Colorado River, 424 U.S. at 818).

However, “the latter two factors weigh heavily on our analysis.                The ‘paramount’

consideration in Colorado River was the third factor: ‘the danger of piecemeal litigation.’”

Id. (quoting Moses H. Cone, 460 U.S. at 19).          In Moses H. Cone, the Supreme Court

“supplemented its original Colorado River framework with additional factors for courts to

weigh when deciding the appropriateness of abstention[:] . . . whether ‘federal law provides

the rule of decision on the merits,’ and whether the state-court proceedings adequately

protect the litigants’ rights.” Osguthorpe, 705 F. 3d at 1235 (citations omitted, quoting

Moses H. Cone, 460 U.S. at 23, 26-27).

       Upon consideration of the applicable factors in this case, the Court finds that

Defendant has failed to show that abstention is warranted.         Defendant contends the state

court case has already progressed “to Oklahoma’s court of last resort for civil matters.”

See Def.’s Mot. at 6; Reply Br. at 4.      Although true, the progress that has been made in

state court has not advanced the substantive issues in this case at all.     The state court case

will not resolve Plaintiff’s federal statutory claim or the issues necessary to adjudicate the

claim, and this case will not resolve the issues presented there. 6      Further, if the court of


       6
          Defendant vaguely alludes to “serious res judicata problems” if this case reaches a final
conclusion before the state case. See Def.’s Mot. at 6. But Defendant fails to explain what, if

                                                5
appeals’ decision stands or the Oklahoma Supreme Court reaches a similar conclusion, the

labor dispute will be remanded for further arbitration proceedings and, presumably,

additional litigation.      On the other hand, this Court has a duty to adjudicate Plaintiff’s

federal law claim in a timely manner.          This case has proceeded through discovery and a

summary judgment ruling; it is substantially ready for trial. 7         The fact that the two cases

involve different claims weighs in favor of letting them proceed simultaneously.

          Further, the Court does not find a significant risk of piecemeal litigation of the same

issues.       Defendant’s insistence that Plaintiff’s simultaneous pursuit of concurrent

proceedings presents such a risk is focused on the availability of similar remedies, as

discussed supra.         However, the availability of duplicative remedies under alternative

theories of recovery is not uncommon, and when a plaintiff prevails on both theories, the

court can avoid a double recovery by fashioning an appropriate judgment.              In the Court’s

view, all of the applicable Colorado River factors weigh against abstention. 8



any, preclusive effect an adjudication of Plaintiff’s ADEA claim might have on the parties’ labor
dispute, even if Plaintiff prevails in this action. Defendant also argues, without explanation, that
“a decision by the Oklahoma Supreme Court will inform and possibly moot this litigation.” See
Reply Br. at 5. The Court can only assume that Defendant is again talking about available
remedies.
          7
              Each party has filed a motion in limine, and these motions are currently pending.

          8
           In arguing that some factors favor abstention, Defendant makes several unsupported
assertions. For example, Defendant contends this case was likely filed in reaction to the
Oklahoma Court of Civil Appeals’ decision due to a “temporal proximity of Plaintiff’s federal
Complaint to the state court rulings.” See Def.’s Mot. at 6. In fact, Plaintiff filed this case almost
eight months later, after he received the EEOC’s right-to-sue notice as required by the ADEA.
Defendant also argues in a conclusory manner that Plaintiff could have raised his age
discrimination claim in the state court case. See Def.’s Mot at 7; Reply Br. at 8. Defendant
provides no factual or legal support for this argument.

                                                   6
       In summary, the Court finds that Defendant presents an insufficient reason why this

Court should defer to state courts or await their disposition of Plaintiff’s labor law claim to

proceed with the trial of his federal discrimination claim.

                                         Conclusion

       For these reasons, the Court concludes that this case should not be stayed during the

pendency of state court litigation between the parties.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Stay [Doc. No. 61] is

DENIED.

       IT IS SO ORDERED this 20th day of December, 2018.




                                              7
